Citation Nr: 0608630	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  99-02 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from December 1969 to July 
1971 and from February 1978 to July 1978.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In May 2004, a hearing was held before 
the undersigned Veterans Law Judge.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In an order issued in August 2005, the CAVC 
vacated the Board decision and remanded the matter to the 
Board for actions consistent with a Joint Motion to Vacate 
and Remand filed by the parties.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Consistent with the CAVC order, additional development is 
warranted in order to fulfill the duty to assist set forth in 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The joint motion requires that VA attempt to 
obtain records relevant to the claim by attempting to verify 
the veteran's alleged stressors.  

The motion notes that the veteran identified three specific 
stressors as follows:

1.	He provided assistance to a friend "Moore" who was 
wounded and trapped in a truck in "Mid. 1970" while he 
was part of the 79th Maint. Unit.  (R. 132).
2.	Around the end of 1970 or early 1971, he nearly flipped 
a truck and trailer he was driving up a hill in Vietnam 
during a heavy rain storm, and was under constant threat 
of mortar attack.  (R. 133);
3.	During a May 2004 hearing, the veteran testified that he 
was shelled on "Newport Bridge" near Bien Hoa while 
driving.  (R. 387-88).  

The parties to the joint motion observed that VA provided 
U.S. Army's Center for Unit Records Research, now the U.S. 
Army and Joint Services Records Research Center (JSRRC), with 
an improper date for alleged stressor #1, thereby making that 
attempt inadequate, and that there was no attempt made to 
verify alleged stressors #2 and #3.  

Accordingly, the case is REMANDED for the following action:

1.  Review the file and prepare a summary 
of the veteran's claimed stressors, to 
include those discussed in the body of 
this REMAND.  The summary and all 
associated documents should be sent to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman Building, 
Room 2C08, 7701 Telegraph Road, 
Alexandria, VA  22315-3802.  JSRRC should 
be requested to provide any information 
that might corroborate the veteran's 
alleged in-service stressors.  

2.  Then, readjudicate the veteran's claim 
of whether new and material evidence has 
been presented to reopen a claim of 
entitlement to service connection for 
PTSD, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


